Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I – Figures 1-7 as shown, an article of footwear with an upper, a sole structure having surface features that are configured to interface with corresponding surface features. The sole structure includes an inner sole element having first protrusion in the forefoot region, second protrusion in a central portion of heel region, a plurality of third protrusions, a plurality of fourth protrusions and a plurality of fifth protrusions, an outer sole element having corresponding depressions, including a first depression, a second depression, a plurality of third depressions, a plurality of fourth depressions and a plurality of fifth depressions, and a plurality of protrusions having a plurality of ribs that have different cross-sectional shapes.  

Species II – Figures 8-13 as shown, an article of footwear with an upper, a sole structure having surface features that are configured to interface with corresponding surface features. The sole structure includes an inner sole element having first protrusion in the forefoot region adjacent to the peripheral side surface on the medial side, a plurality of second protrusions, and a plurality of third protrusions, an outer sole element with corresponding depressions, including a first depression, a plurality of second 

Species III – Figures 14-19 as shown, an article of footwear with an upper, a sole structure having surface features that are configured to interface with corresponding surface features. The sole structure includes an inner sole element having a plurality of first protrusions in the heel region and a plurality of second protrusions serially arranged between the heel region and the anterior end, an outer sole element having corresponding depressions, including a plurality of first depressions and a plurality of second depressions, and a plurality of protrusions having a plurality of ribs that have different cross-sectional shapes.
Species IV – Figures 20-25 as shown, an article of footwear with an upper, a sole structure having surface features that are configured to interface with corresponding surface features. The sole structure includes an inner sole element having a plurality of first protrusions in the heel region; teardrop-shape in the central portion and a plurality of second protrusions serially arranged and spaced out in mid-foot and forefoot region in a nautilus pattern between the first protrusion and the anterior end, an outer sole element having corresponding depressions, including a plurality of first depressions and a plurality of second depressions and a plurality of protrusions having a plurality of ribs that have different cross-sectional shapes and sizes.

Species V – Figures 26-31 as shown, an article of footwear with an upper, a sole structure having surface features that are configured to interface with corresponding surface features. The sole structure includes an inner sole element having a plurality of fist protrusions and a plurality of second protrusions, an outer sole element having corresponding a plurality of first depressions and a plurality of second depressions, and a plurality of protrusions having a plurality of ribs that have different cross-sectional shapes and sizes and arranged in a compound starburst pattern.

 The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species (modified features in sole structure). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 6 appear to be generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
A telephone call was not made to Applicant’s representative to request an oral election to the above restriction requirement due to the complexity of the species election being involved, with no clear association between the identified distinct species and the pending claims. See MPEP 812.01. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 9am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732